internal_revenue_service department of the treasury index numbers 1400b washington dc number release date person to contact telephone number refer reply to cc dom p si 6-plr-108490-99 date date legend taxpayer location location district x y z a b c d e f g h plr-108490-99 i j k l dear this letter responds to a request for a private_letter_ruling filed by you on behalf of taxpayer dated date and subsequent submissions taxpayer requested a ruling that the operations of taxpayer meet for purposes of qualifying as a dc zone business as defined in sec_1400b the requirements under sec_1397b and sec_1397b as modified by sec_1400b of the internal_revenue_code taxpayer represents that the facts are as follows taxpayer is a c-corporation incorporated under laws of location y owns a percent of taxpayer with the remaining b percent of taxpayer owned by z y is a closely held c-corporation incorporated under the laws of location z is a c-corporation incorporated under the laws of location and is a wholly owned subsidiary of taxpayer z is a holding_company that owns the stock of various subsidiaries taxpayer utilizes the accrual_method of accounting and reports income on the basis of a fiscal_year accounting_period district has examination jurisdiction over the federal tax returns filed by taxpayer taxpayer’s g and operational facilities are located within the dc zone taxpayer operates in the h industry its only trade_or_business is the management and operation of x the management and operation of x are substantially performed at taxpayer’s g and operational facilities for example x day to day operations production of i and the transmission of x to affiliated j operators all occur at taxpayer’s operational facilities within the dc zone in addition the accounting marketing purchasing billing human resources and executive decision making are all performed at taxpayer’s g and operational facilities within the dc zone taxpayer has over c people working in the operations of taxpayer in the dc zone these include executive managerial professional technical and support positions substantially_all of the operations of taxpayer are performed within the dc zone the operations performed outside of the dc zone are concentrated in a few cities at sales offices whose function is to perform advertising sales and affiliate relationship management executives at taxpayer’s g located within the dc zone control and direct the advertising affiliate marketing and affiliate relationship plr-108490-99 management activities performed outside of the dc zone based on taxpayer’s representations in its submissions and at taxpayer’s conference of right the sources of taxpayer’s programs for x are acquired programming where taxpayer pays license fees to program producers to air their programs and original productions where taxpayer produces its own programs for x most of taxpayer’s programming is acquired from third parties although taxpayer or subsidiaries produce some original programming in general taxpayer obtains rights to air certain programming by entering licensing agreements with third party and related vendors in most cases taxpayer obtains the contractual right ie the license to air the programming for a specific time period after which the right to air the program reverts back to the owner of the program at the taxpayer’s conference of right and in its post-conference submission taxpayer described the editing of for purposes of compliance with fcc content guidelines and the arranging of the programming and the placing of advertisements that enable taxpayer to repackage the acquired programming and its original programming into program formats for transmission to the j operators taxpayer’s two primary sources of income are k revenue and l revenue from the operation of x x currently earns approximately d percent of its revenues from k and approximately e percent of its revenues from l x’s k revenue is derived primarily from sales of national spot advertising infomercial advertising and direct response advertising to companies taxpayer contracts with j operators to provide its programming service for a monthly per l under long-term affiliation agreements law and analysis sec_1400b of the code defines the dc zone as all census tracts located in the district of columbia for which the poverty rate is not less than percent as determined on the basis of the census sec_1400b of the code defines a dc zone business for purposes of the zero percent capital_gains_rate as any enterprise_zone_business as defined in sec_1397b with certain modifications sec_1397b of the code defines an enterprise_zone_business as meaning any qualified_business_entity with the modifications specified in sec_1400b sec_1397b defines a qualified_business_entity to mean with respect to any taxable_year any corporation or partnership if for such year certain requirements set forth in sec_1397b - are met sec_1397b requires every trade_or_business of the corporation or partnership to be the active_conduct of a qualified_business within an empowerment_zone that is the dc zone sec_1397b as modified by sec_1400b requires that at least percent of the total gross_income of such entity is derived from the active_conduct of such business plr-108490-99 sec_1397b of the code provides that except otherwise provided in sec_1397b the term qualified_business means any trade_or_business sec_1397b of the code which is titled treatment of business holding intangibles excludes from the definition of a qualified_business any trade_or_business consisting predominantly of the development or holding of intangibles for sale or license see h_r conf_rep no 103d cong 1st sess 1993_3_cb_393 sec_1397b of the code as modified by sec_1400b requires that every trade_or_business of taxpayer be the active_conduct of a qualified_business within the dc zone based on taxpayer’s representations taxpayer has only one trade_or_business and taxpayer’s operation and management of x taxpayer’s trade_or_business is from a location within the dc zone thus it would appear that taxpayer’s activities should constitute the active_conduct of a qualified_business within the dc zone sec_1397b as modified by sec_1400b requires that at least of the total gross_income of taxpayer is derived from the active_conduct of a qualified_business based on taxpayer’s representations the k revenue and l revenue earned through the operations of taxpayer which is approximately f percent of taxpayer’s gross_income is derived from the active_conduct of taxpayer’s trade_or_business within the dc zone thus it would appear that taxpayer should meet the requirement that at least of its total gross_income is derived from the active_conduct of a qualified_business however our view is that because of sec_1397b of the code taxpayer’s trade_or_business is excluded from the definition of a qualified_business sec_1397b excludes from the definition of a qualified_business any trade_or_business consisting predominantly of the development or holding of intangibles for sale or license taxpayer’s trade_or_business is h which extensively involves the use of intangibles taxpayer acquires intangibles ie licenses from third parties for their programming and its own self created programming and repackages the programming into program formats for transmission to j operators we view taxpayer’s program formats as being newly created intangibles and the development or holding of intangibles for sale or license language in sec_1397b as encompassing taxpayer’s repackaging activities and taxpayer’s holding of the program format taxpayer represents that it produces its own programs for ultimate use in x as a result of its repackaging activities by implication from the principles of sec_197 of the code which was created by the same legislative act the omnibus_budget_reconciliation_act_of_1993 which created sec_1397b we view taxpayer’s original programming as an intangible for purposes of sec_1397b taxpayer’s production of its own programs constitutes the development of an intangible we see no difference in concept between the program formats created by taxpayer for plr-108490-99 we note that the language of sec_1397b of the code does not preclude the presence of some development or holding of intangibles activity in a taxpayer’s trade_or_business in order to avoid the effect of sec_1397b it must be shown or demonstrated that a taxpayer’s trade_or_business does not consist predominantly of the development or holding of an intangible for sale or lease emphasis added taxpayer has failed to make such a demonstration we wish to make the following observations pertaining to the language of sec_1397b of the code the development or holding of intangibles for sale or license language in sec_1397b can include related performance of service activity by a taxpayer further throughout the case proceedings it was taxpayer’s position that sec_1397b only excludes intangible holding_companies from the definition of qualified_business that is dc zone business to some extent support for taxpayer’s position can be found in the title heading of sec_1397b treatment of business holding intangibles however the language of sec_1397b is much broader in scope and applies for example to companies developing intangibles for sale or license conclusion based solely on taxpayer’s representations and submissions and the relevant law and analysis set forth above we conclude that sec_1397b of the code excludes taxpayer’s trade_or_business from the definition of a qualified_business and thus prevents taxpayer from meeting the requirements under sec_1397b and b as modified by sec_1400b no opinion is expressed or implied as to the federal tax consequences of this transmission to j operators as a result of the repackaging of the acquired programs and taxpayer’s original programs and taxpayer’s original programming resulting from taxpayer’s production activity both products are intangibles resulting from taxpayer’s development activities for example insofar as taxpayer’s activity encompassing the development of intangibles for license is concerned we view the relationship between taxpayer and a j operator who is paying a monthly l to taxpayer under a long-term affiliation agreement as being in the nature of a non-exclusive license arrangement which imposes certain limitations on the j operator’s use of the program formats and does not permit the j operator to sell or otherwise exploit the program formats taxpayer describes intangible holding_companies as those companies that essentially hold only intangible assets produce generally passive_income eg royalties have few employees and contribute very little to the economy plr-108490-99 transaction under any provision not specifically addressed herein this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this letter_ruling have not yet been adopted therefore this letter_ruling will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the letter_ruling see section dollar_figure of revproc_99_1 1999_1_irb_6 however if the criteria in section dollar_figure of revproc_99_1 i r b pincite are satisfied a letter_ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with section dollar_figure of revproc_99_1 i r b pincite taxpayer must attach a copy of this letter_ruling to any federal tax_return to which it is relevant we enclose a copy for that purpose in accordance with the power_of_attorney on file with this office a copy of this ruling is being sent to taxpayer sincerely yours kathleen reed senior technician reviewer branch office of assistant chief_counsel passthroughs and special industries enclosures copy of letter_ruling copy
